Citation Nr: 0816442	
Decision Date: 05/19/08    Archive Date: 05/29/08

DOCKET NO.  00-25 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of right 
knee and leg injury, other than shell fragment wounds.

2.  Entitlement to service connection for residuals of left 
knee and leg injury, other than shell fragment wounds.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

J. W. Kim, Associate Counsel


INTRODUCTION

The veteran had active military service from Aug 1968 to 
September 1976.

This appeal to the Board (Board of Veterans' Appeals) arises 
from a May 2000 rating decision in which the RO denied 
service connection for residuals of bilateral knee injury.  
The veteran filed a notice of disagreement (NOD) in May 2000.  
A statement of the case (SOC) was issued in September 2000, 
and the veteran submitted a substantive appeal in December 
2000.

In February 2002, the veteran offered testimony during a 
hearing before a Decision Review Officer (DRO) at the RO.  
Also, in September 2003, the veteran testified during a 
hearing before the undersigned Veterans Law Judge at the RO.  
Transcripts of both hearings are associated with the claims 
file.

In June 2004, the Board remanded the matters on appeal to the 
RO.  Following completion of further development, the RO 
continued its denial of the claims (as reflected in the 
August 2005 supplemental SOC (SSOC).  

In a March 2006 decision, the Board denied service connection 
for right and left knee and leg disabilities as a residual of 
shell fragment wounds of the legs, but remanded to the RO 
(via the Appeals Management Center (AMC), in Washington, DC) 
separately identified matters involving service connection 
residuals of right and left knee and leg injury other than 
shell fragment wounds.  After completing the requested 
action, the AMC continued the denial of the claims (as 
reflected in the January 2008 SSOC) and returned these 
matters to the Board for further appellate consideration.



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each matter remaining on appeal has been 
accomplished.

2.  No right or left knee and leg disability was shown in 
service or for many years thereafter, and persuasive medical 
evidence establishes that there is not likely a medical 
relationship between any such current disability and any 
incident of service other than shell. fragment wounds, to 
include injury in boot camp and/or a 1969 fall from a tower 
in Vietnam.


CONCLUSIONS OF LAW

1.  The criteria for service connection for residuals of 
right knee and leg injury, other than shell fragment wounds, 
are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2007).

2. T he criteria for service connection for residuals of left 
knee and leg injury, other than shell fragment wounds, are 
not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this appeal, January 2000, April 2001, July 2004 and May 
2006 letters provided notice to the veteran regarding what 
information and evidence was needed to substantiate the 
claims for service connection for residuals of right and left 
knee and leg injury other than shell fragment wounds, as well 
as what information and evidence must be submitted by the 
veteran, what information and evidence would be obtained by 
VA, and the need for the veteran to advise VA of and to 
submit any further evidence that is relevant to the claims.  
The May 2006 also letter informed the veteran how disability 
ratings and effective dates are assigned, as well as the type 
of evidence that impacts those determinations.  

After issuance of each letter, and opportunity for the 
veteran to respond, the January 2008 SSOC reflects 
readjudication of the claims.  Hence, while some notice was 
provided to the veteran after the May 2000 initial 
adjudication of the claims, the veteran is not shown to be 
prejudiced by the timing of the latter, VCAA-compliant 
notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as in a SOC or 
SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent evidence 
associated with the claims file consists of the veteran's 
service treatment records, post-service private medical 
records, VA outpatient treatment (VAOPT) records and reports 
of VA examinations.  Of note, in May 2006, the VA Medical 
Center (VAMC) in Washington, DC indicated, in response to a 
request for pertinent medical records, hat there was no 
record of treatment for the veteran.  Also of record and 
considered in connection with the appeal are the transcripts 
of the veteran's Board and RO hearings as well as written 
statements submitted by the veteran and by his 
representative, on his behalf.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the 
RO/AMC, the veteran has been notified and made aware of the 
evidence needed to substantiate these claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with either claim.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matters on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error and affirming that the provision of adequate notice 
followed by a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

The veteran contends that he currently suffers from right and 
left knee and leg disabilities resulting from service, to 
include an injury during basic training and a 1969 fall from 
a tower in Vietnam.  As the Board has already denied claims 
for service connection for right and left knee and leg 
disability as a residual of shell fragment wounds of the legs 
in March 2006, the appeal is limited to consideration of 
residuals of injury other than shell fragment wounds.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2007); 
38 C.F.R. § 3.303 (2007).  Such a determination requires a 
finding of current disability that is related to an injury or 
disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service 
connection may be granted for a disability diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability is due to disease or 
injury that was incurred or aggravated in service.  38 C.F.R. 
§ 3.303(d) (2007).

Service connection may presumed, for certain chronic 
diseases, such as arthritis, which develop to a compensable 
degree (10 percent for arthritis) within a prescribed period 
after discharge from service (one year for arthritis), even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by probative 
evidence to the contrary.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007)1998).

The evidence of record clearly establishes that the veteran 
has current bilateral knee disabilities, to include 
chondromalacia and degenerative joint disease.  However, the 
record simply fails to establish that any diagnosed 
disability currently affecting either knee and/or leg is 
medically related to any incident of service other than shell 
fragment wounds.

The Board notes that the service treatment records reflect 
that, in September 1969, the veteran had a guard tower 
collapse and fall on him under hostile fire resulting in a 
closed fracture of the left superior and inferior pubic rami 
and separation of the left sacral iliac joint.  However, 
hospital records from September 1969 to October 1969 are 
negative for complaint, finding or diagnosis of any right or 
left knee or leg disability.  A September 1970 entry reflects 
that he complained of pain in his lower groin and that he 
limped secondary to strenuous exercise.  A December 1970 
entry reflects that he complained of off and on pain and 
muscle spasm in the left thigh.  A January 1975 radiology 
record reflects that he jumped off a truck and twisted his 
right ankle, X-rays of which were negative for fracture or 
abnormality.  In addition, an October 1975 radiology record 
reflects complaints of acute lumbar pain and decreased 
sensation in the left lower extremity after running.  
However, the veteran was never diagnosed with a disability of 
either knee or leg.  Furthermore, in the report of medical 
history completed in conjunction with the separation 
examination in May 1976, the veteran stated that he was in 
moderate health, and the examiner noted that on clinical 
evaluation all systems were normal.

Further, the post-service records do not establish any 
diagnosed right or left knee and leg disability for many 
years after service.  Although a December 1976 VA neurology 
examination report reflects complaints of numbness of the 
sides of both legs with muscle spasms from the waist down and 
a diagnosis of bilateral lateral femoral cutaneous nerve 
"palnis" by history secondary to trauma, a February 1977 
EMG study of the left lower extremity was normal.  Similarly, 
although medical records from the VAMC in Washington, DC, 
dated from October 1977 to February 1981, reflect complaints 
of back pain and loss of strength in the lower extremities, 
they do not establish a diagnosis for either lower extremity.  
Furthermore, VA examination reports dated in March 1980 and 
November 1980 reflects comments suggesting that the lower 
extremity complaints were due to a low back disorder.  

A February 1985 record from Port St. Lucie Hospital reflects 
the veteran's statement that he had had surgery on his right 
and left knees that was first done in 1979 and in 1980 at the 
VA Hospital in Washington, DC, and that, six months earlier, 
he had had a repeat realignment procedure performed at the 
Miami VAMC.  However, Washington VAMC records from December 
1977, April 1979 and January 1981 contain no mention of 
either a right or left knee disability.  An April 1986 VA 
hospital discharge summary includes a diagnosis of patellar 
arthritis, and an April 1987 hospital discharge summary from 
the Miami VAMC reflects diagnoses of Grade IV chondromalacia 
patella, left knee and retained hardware right knee.  
However, the evidence of record fails to show that the 
veteran had arthritis of the knees within one year of 
separation from active service.

Furthermore, there is no medical evidence of a nexus between 
any current knee and leg disability and service.  A September 
1988 VA examination report reflects the veteran's statement 
that he had dislocated his knees from a fall in Vietnam in 
September 1969; however, as noted above, the service 
treatment records do not reflect any such injury.  Moreover, 
even if the Board were to accept, as credible, the veteran's 
assertions as to the occurrence of claimed in-service injury, 
no physician has linked any disability of either knee to any 
incident of service other than shell fragment wounds, to 
include the alleged fall.  

In fact, the only medical opinion that directly addresses the 
question of a medical nexus between any current disability of 
either lower extremity and service-that of a VA examiner in 
an August 2007 report-weighs against the claim.  Initially, 
the Board notes that the examiner who provided the report had 
examined the veteran in April 2005.  After examination of the 
veteran and a thorough review of the claims file, the 
examiner indicated that there was no evidence of lower 
extremity abnormality during basic training, that the pain in 
the lower groin and muscle spasm of the left thigh are  more 
likely due to the left pelvic fracture and not likely of knee 
etiology, after twisting the right ankle there were no 
further complaints of ankle or knee problems, and that the 
decreased sensation in the left lower extremity is  more 
likely due to radiation from the back condition and not 
likely related to any knee condition.  The examiner also 
noted that the veteran did not complain about his knees 
during VA examinations in 1976, 1977 and 1980, nor during 
hospitalizations in 1977, 1979 and 1981.  The examiner then 
opined that the veteran's current knee disabilities are not 
likely related to military service.

The Board finds that the above-referenced medical opinion 
constitutes persuasive evidence on the medical nexus 
question.  Significantly, neither the veteran nor his 
representative has presented or alluded to the existence of 
any contrary medical opinion -i.e., one that, in fact, 
establishes a nexus between any right or left lower extremity 
disability and in-service injury-although given a number of 
opportunities to do so.  See Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000) ("A veteran seeking disability 
benefits must establish . . . the existence of a disability 
[and] a connection between the veteran's service and the 
disability . . .").

In addition to the medical evidence, the Board has considered 
the veteran's oral and written assertions in adjudicating the 
current claims.  The Board does not doubt the sincerity of 
the veteran's beliefs that his knee disabilities are 
medically related to in-service injuries.  However, as noted 
above, these claims turn on medical matters, and, as a 
layperson without appropriate medical training and expertise, 
the veteran simply is not competent to render a probative 
(i.e., persuasive) opinion on such a matter.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) (a layman is generally not 
capable of opining on matters requiring medical knowledge).  
For these reasons, the veteran's own assertions that his 
current problems are residuals of right and left knee and leg 
injury other than shell fragment wounds have no probative 
value.  For the same reasons, any assertions advanced by the 
veteran's representative, on his behalf, are likewise lacking 
in probative value.

Under these circumstances, the Board concludes that the 
claims for service connection for residuals of right and left 
knee and leg injury other than shell fragment wounds must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against each claim, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2007); 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for residuals of right knee and leg 
injury, other than shell fragment wounds, is denied.

Service connection for residuals of left knee and leg injury, 
other than shell fragment wounds, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


